Exhibit 10.1
EMPLOYMENT AGREEMENT
This Agreement is made and entered into freely and voluntarily by and between
Roger L. Speer (herein referred to as “Employee”) and Universal Technical
Institute, Inc. (hereinafter referred to as “UTI”).*
WHEREAS, Employee is currently employed by UTI; and
WHEREAS, the parties have agreed on the terms of Employee’s future employment
with and resignation from UTI in a manner which is satisfactory to both Employee
and UTI;
NOW, THEREFORE, for and in consideration of the acts, payments, covenants and
mutual agreements herein described and agreed to be performed, Employee and UTI
agree as follows:
1. Position and compensation. Employee agrees to continue in UTI’s employment in
a capacity and with such duties to be determined by Sherrell Smith until
June 30, 2010 (the “Termination Date”). For the period March 21, 2009 until
June 30, 2010, the total compensation to be paid to Employee shall be
$233,325.00, less applicable payroll taxes and other deductions as specified by
Employee, payable in equal bi-weekly payments concurrent with the Company’s
regular payroll periods. Employee will be entitled to a pro-rated portion of the
fiscal 2009 bonus, pro-rated for the period through February 28, 2009. Employee
shall not be entitled to any portion of the fiscal 2010 bonus.
Employee’s job duties will be primarily performed from Employee’s home or such
other location as designated by Mr. Smith. Employee’s duties may include
periodic travel to UTI campus locations. The Company will provide Employee with
such reasonable office equipment as deemed by the Company to be necessary for
Employee to perform his duties under this Agreement. Employee will continue to
report to Sherrell Smith. On the Termination Date Employee will officially
resign his employment with UTI. Employee’s benefits will remain unchanged until
the Termination Date.
In the event that Employee secures a full time position with the Company during
the term of this Agreement, this Agreement will become null and void. The terms
and conditions of Employee’s employment shall be determined as agreed upon
between the Company and Employee for the new position, commiserate with other
similar positions in the Company.
2. Release. In consideration of the agreement of Company to continue to employ
Employee and continue to pay him compensation and benefits as set forth herein,
Employee agrees to execute a release in the form of the Release attached as
Exhibit A upon the execution of this Agreement.
 

      *   As used in this Agreement, the term “UTI” includes Universal Technical
Institute and all of its current and former officers, directors, agents,
representatives and employees, as well as all current and former entities
related to or affiliated with UTI.

 

1



--------------------------------------------------------------------------------



 



3. Employment at Will/Obligation to Abide by Policies. This Agreement does not
alter the “at will” status of Employee’s employment with UTI. Either Employee or
UTI may terminate Employee’s employment at any time, for any reason, subject to
the provisions for continued payment below. This Agreement is intended to
represent the parties’ agreement to terms and conditions of employment in the
event that Employee continues to be employed by UTI until the Termination Date.
Until the Termination Date, Employee must perform the duties of his job
satisfactorily and in a professional manner and abide by the policies and
procedures of the Company as well as the UTI Code of Conduct and Employee
Handbook. Employee shall continue to be subject to the Company’s Insider Trading
Policy and any of its amendments during the period of employment covered by this
Agreement
4. Termination without Cause. In the event that Company terminates Employee’s
employment prior to the Termination Date without Cause, Employee shall be
entitled to receive the salary set forth in Section 1 until the Termination Date
defined in this Agreement. “Cause” shall include, but not be limited to,
misconduct, gross or repeated violations of established Company policy or
material breach of the duties of Employee that detrimentally affect the
Company’s business. “Cause” shall be determined at the discretion of the
Company’s Chief Executive Officer.
5. Termination of Employee prior to Termination Date. In the event that Employee
voluntarily terminates his employment or is terminated with “Cause” as defined
above, prior to the Termination Date, all obligations of the Company to pay
salary and benefits under Section 1 shall cease.
6. Benefits. Employee’s current medical, dental, vision and life insurance
benefits will continue pursuant to Company policy, until June 30, 2010. Employee
shall not be eligible for tuition reimbursement after March 21, 2009. Beginning,
on the first day that active employee coverage is ineffective, Employee may
elect to continue current medical and dental benefits for up to eighteen
(18) months in accordance with the plan provisions and the Consolidated Omnibus
Budget Reconciliation Action of 1985 (COBRA). In addition, if Employee signs and
returns a Release in the form of the Release attached hereto as Exhibit A after
the Termination Date, the Company will continue to pay the insurance premium for
the coverage held by Employee during active employment and any administrative
fee for a period of six (6) months, provided the Employee makes a timely
election to receive COBRA benefits and pays the employee portion of the premium,
if any. Following the end of this period, Employee will be responsible to pay
the full cost of the premium plus a 2% administrative fee.
7. Outplacement. Employee shall be entitled to twelve (12) months of
outplacement services through the firm of Right Management.
8. Release upon Execution of Agreement. Employee acknowledges and agrees that in
order to receive the post termination benefits as set forth in paragraph 6, he
will be required to execute a release in the form of the Release attached as
Exhibit A. Employee acknowledges that the payment(s) and benefits referenced in
this Agreement constitute special consideration to Employee in exchange for the
promises made herein by Employee and that UTI was not otherwise obligated to
provide to Employee any such payment, benefits or portion thereof.

 

2



--------------------------------------------------------------------------------



 



9. Confidentiality. Employee agrees to maintain in strictest confidentiality the
terms and existence of this Agreement, the attached Release and the discussions
which led to their creation and execution, with the exception that Employee may
disclose such matters to any attorney who is providing advice or to an
accountant or federal or state tax agency for purposes of complying with any tax
laws or as otherwise required by law. If Employee breaches this confidentiality
provision or any other term of this Agreement, UTI shall be excused from
performing its obligations hereunder. Employee further agrees this Agreement
does not constitute an admission of wrongdoing by either party and that neither
this Agreement nor the negotiations that led to its creation shall be used as
evidence to prove any alleged wrong, other than a failure to comply with the
terms of this Agreement. The parties agree that this Agreement may be used as
evidence in any action to enforce the terms of this Agreement.
10. Reliance. Employee warrants and represents that: (i) Employee has relied on
Employee’s own judgment regarding the consideration for and language of this
Agreement; (ii) Employee has been given a reasonable period of time to consider
said Agreement; (iii) no statements made by UTI have in any way coerced or
unduly influenced Employee to execute this Agreement; (iv) this Agreement is
written in a manner that is understandable to Employee and Employee has read and
understood all paragraphs of this Agreement; and (v) Employee has been advised
to consult with legal counsel of Employee’s choice regarding this Agreement.
11. Nature of the Agreement. This Agreement and all provisions thereof,
including all representations and promises contained herein, are contractual and
not a mere recital and shall continue in permanent force and effect. This
Agreement constitutes the sole and entire agreement of the parties with respect
to the subject matter hereof, superseding all prior agreements and
understandings between the parties. This Agreement may not be modified or
changed unless done so in writing, signed by both parties. In the event that any
portion of this Agreement is found to be unenforceable for any reason
whatsoever, the enforceable provision shall continue to be in full force and
effect. This Agreement shall be governed by and construed in accordance with the
laws of the State of Arizona, and the parties agree that the courts of Arizona
shall have exclusive jurisdiction over any dispute pertaining to this Agreement.
AGREED AND ACCEPTED:

          Dated:                    , 2009               Roger L. Speer
 
        Dated:                    , 2009   UNIVERSAL TECHNICAL INSTITUTE, INC.
 
       
 
  By:    
 
       
 
      Tom Riggs
 
      Senior Vice President, People Services

 

3



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE
This RELEASE (the “Release”) dated  _____  ,  _____  is by and between Roger L.
Speer (“Employee”) and Universal Technical Institute, Inc., a Delaware
corporation (“Company”).
WHEREAS, the Company and Employee are parties to an Employment Agreement dated
 _____  ,  _____  (the “Employment Agreement”), which provides certain benefits
to Employee; and,
WHEREAS, the execution of this Release is a condition precedent to, and material
inducement to, the Company’s provision of certain payments and benefits under
the Employment Agreement;
NOW, THEREFORE, the parties hereto agree as follows:
1. Mutual Promises. The Company undertakes the obligations contained in the
Employment Agreement, which are in addition to any compensation to which
Employee might otherwise be entitled, in exchange for Employee’s promises and
obligations contained herein. The Company’s obligations are undertaken in lieu
of any other severance benefits.
2. Release of Claims; Agreement Not to File Suit.
a. Employee, for and on behalf of himself and his heirs, beneficiaries,
executors, administrators, successors, assigns and anyone claiming through or
under any of the foregoing, agrees to, and does release and forever discharge
the Company and its subsidiaries and affiliates, each of their shareholders,
directors, officers, employees, agents and representatives, and its successors
and assigns (collectively, the “Company Released Persons”), from any and all
matters, claims, demands, damages, causes of action, debts, liabilities,
controversies, judgments and suits of every kind and nature whatsoever, foreseen
or unforeseen, known or unknown, which have arisen or could arise from matters
which occurred prior to the date of this Release, which matters include without
limitation: (i) the matters covered by the Employment Agreement and this
Release, (ii) Employee’s employment, retirement and/or termination from
employment with the Company, and (iii) any claims which might otherwise arise in
the future as a result of arrangements or agreements in effect as of the date of
this Release or the continuance of such arrangements and agreements.
b. Employee, for and on behalf of himself and his heirs, beneficiaries,
executors, administrators, successors, assigns, and anyone claiming through or
under any of the foregoing, agrees that Employee will not file or otherwise
submit any charge, claim, complaint, or action to any agency, court,
organization, or judicial forum (nor will Employee permit any person, group of
persons, or organization to take such action on Employee’s behalf) against the
Company arising out of any actions or non-actions on the part of the Company
arising before the date of this Release or any action taken after the date of
this Release pursuant to the Employment Agreement or this Release. Employee
further agrees that in the event that any person or entity should bring such a
charge, claim, complaint, or action on Employee’s behalf, Employee hereby waives
and forfeits any right to recovery under said claim and will exercise every good
faith effort to have such claim dismissed.

 

4



--------------------------------------------------------------------------------



 



c. The charges, claims, complaints, matters, demands, damages, and causes of
action referenced in Sections 2(a) and 2(b) include, but are not limited to:
(i) any breach of an actual or implied contract of employment between Employee
and the Company, (ii) any claim of unjust, wrongful, or tortuous discharge
(including any claim of fraud, negligence, retaliation for whistle blowing, or
intentional infliction of emotional distress), (iii) any claim of defamation or
other common law action, or (iv) any claims of violations arising under the
Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq., the Age
Discrimination in Employment Act, 29 U.S.C. §621 et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. §12101 et seq., the Fair Labor Standards Act
of 1938, as amended, 29 U.S.C. §201 et seq., the Rehabilitation Act of 1973, as
amended, 29 U.S.C. §701 et seq., or any other relevant federal, state, or local
statutes or ordinances, or any claims for pay, vacation pay, insurance, or
welfare benefits or any other benefits of employment with the Company arising
from events occurring prior to the date of this Release other than those
payments and benefits specifically provided herein.
d. This Release shall not affect Employee’s right to any governmental benefits
payable under any Social Security or Worker’s Compensation law now or in the
future. Further, this Release is not intended to be a release of any claims
under the Arizona Minimum Wage Act, effective January 1, 2007.
e. This Release does not affect Employee’s right to participate in any federal,
state or local investigation by any governmental agency or to challenge the
validity of this Agreement.
3. Release of Benefit Claims. Employee, for and on behalf of himself and his
heirs, beneficiaries, executors, administrators, successors, assigns and anyone
claiming through or under any of the foregoing, further releases and waives any
claims for pay, vacation pay, insurance or welfare benefits or any other
benefits of employment with any Company Released Person arising from events
occurring prior to the date of this Release other than claims to the payments
and benefits specifically provided for in the Employment agreement and claims
for benefits which are not subject to waiver under the law.
4. Revocation Period; Knowing and Voluntary Agreement. Employee acknowledges
that he is knowingly and voluntarily waiving and releasing any rights he may
have under the Age Discrimination in Employment Act, as amended, (“ADEA”).
Employee also acknowledges that the consideration given for the waiver and
release in the preceding paragraph is in addition to anything of value to which
he is or would be entitled to without this Agreement. Employee further
acknowledges that Employee is advised by this writing, as required by the ADEA,
that: (a) this waiver and release do not apply to any rights or claims that may
arise after execution date of this Agreement; (b) Employee has been advised of
having have the right to consult with an attorney prior to signing this
Agreement; (c) Employee has twenty-one (21) days to consider this Agreement
(although Employee may choose to voluntarily execute this Agreement earlier);
(d) Employee has seven (7) days following the signing of this Agreement by the
parties to revoke the Agreement; and (e) this Agreement shall not be effective
until the date upon which the revocation period has expired, which shall be the
eighth day after this Agreement is executed by the Employee.

 

5



--------------------------------------------------------------------------------



 



5. Severability. If any provision of this Release or the application thereof to
any person or circumstance shall to any extent be held to be invalid or
unenforceable, the remainder of this Release and the application of such
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each provision of
this Release shall be valid and enforceable to the fullest extent permitted by
law.
6. Headings. The headings in this Release are inserted for convenience of
reference only and shall not in any way affect the meaning or interpretation of
this Release.
7. Counterparts. This Release may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
8. Entire Agreement. This Release and Related Employment Agreement constitutes
the entire agreement of the parties in this matter and shall supersede any other
agreement between the parties, oral or written, concerning the same subject
matter.
9. Governing Law. This Release shall be governed by, and construed and enforced
in accordance with, the laws of the State of Arizona, without reference to the
conflict of laws rules of such State.
IN WITNESS WHEREOF, Employee and the Company have executed this Release as of
the day and year first above written.
AGREED AND ACCEPTED:

          Dated:                    , 2009               Roger L. Speer
 
        Dated:                    , 2009   UNIVERSAL TECHNICAL INSTITUTE, INC.
 
       
 
  By:    
 
       
 
      Tom Riggs
 
      Senior Vice President, People Services

Return Original To:
Tom Riggs
Senior Vice President, People Services
Universal Technical Institute, Inc.
20410 N. 19th Avenue, Suite 200
Phoenix, AZ 85027

 

6